USCA4 Appeal: 20-2337      Doc: 54         Filed: 08/12/2022    Pg: 1 of 4




                                            UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                              No. 20-2337


        DEBRA PACE,

                            Plaintiff - Appellant,

                     v.

        KILOLO KIJAKAZI, Commissioner of Social Security Administration,

                            Defendant - Appellee.


        Appeal from the United States District Court for the District of South Carolina, at
        Greenville. David C. Norton, District Judge. (6:19-cv-01186-DCN)


        Submitted: July 22, 2022                                          Decided: August 12, 2022


        Before RICHARDSON and HEYTENS, Circuit Judges, and KEENAN, Senior Circuit
        Judge.


        Affirmed by unpublished per curiam opinion.


        ON BRIEF: Dana W. Duncan, DUNCAN DISABILITY LAW, S.C., Nekoosa,
        Wisconsin, for Appellant. Brian C. O’Donnell, Regional Chief Counsel, Victor Pane,
        Supervisory Attorney, Jordana Cooper, Senior Attorney, Peter Colonna-Romano, Special
        Assistant United States Attorney, Office of the General Counsel, SOCIAL SECURITY
        ADMINISTRATION, Philadelphia, Pennsylvania; M. Rhett DeHart, Acting United States
        Attorney, OFFICE OF THE UNITED STATES ATTORNRY, Columbia, South Carolina,
        for Appellee.


        Unpublished opinions are not binding precedent in this circuit.
USCA4 Appeal: 20-2337      Doc: 54         Filed: 08/12/2022     Pg: 2 of 4



        PER CURIAM:

               Debra Pace appeals the district court’s order accepting the recommendation of the

        magistrate judge and upholding the Administrative Law Judge’s (ALJ) denial of Pace’s

        application for disability insurance benefits. “In social security proceedings, a court of

        appeals applies the same standard of review as does the district court. That is, a reviewing

        court must uphold the determination when an ALJ has applied correct legal standards and

        the ALJ’s factual findings are supported by substantial evidence.” Brown v. Comm’r Soc.

        Sec. Admin., 873 F.3d 251, 267 (4th Cir. 2017) (cleaned up). “Substantial evidence is that

        which a reasonable mind might accept as adequate to support a conclusion. It consists of

        more than a mere scintilla of evidence but may be less than a preponderance.” Pearson v.

        Colvin, 810 F.3d 204, 207 (4th Cir. 2015) (cleaned up). “In reviewing for substantial

        evidence, we do not undertake to reweigh conflicting evidence, make credibility

        determinations, or substitute our judgment for that of the ALJ. Where conflicting evidence

        allows reasonable minds to differ as to whether a claimant is disabled, the responsibility

        for that decision falls on the ALJ.” Hancock v. Astrue, 667 F.3d 470, 472 (4th Cir. 2012)

        (cleaned up).

               In making a disability determination, the ALJ must consider the medical opinions

        of record. 20 C.F.R. § 404.1527(b) (2022). “Medical opinions are statements from

        acceptable medical sources that reflect judgments about the nature of and severity of [the

        claimant’s] impairment(s), including [her] symptoms, diagnosis and prognosis, what [she]

        can still do despite impairment(s), and [her] physical or mental restrictions.” 20 C.F.R.

        § 404.1527(a)(1) (2022). For claims filed before March 27, 2017, an ALJ is normally

                                                     2
USCA4 Appeal: 20-2337       Doc: 54         Filed: 08/12/2022      Pg: 3 of 4



        required to accord more weight to the medical opinion of an examining source than that of

        a nonexamining source when evaluating conflicting medical opinion evidence. 20 C.F.R.

        § 404.1527(c)(1) (2022); Brown, 873 F.3d at 268. “Accordingly, the treating physician

        rule requires that ALJs give controlling weight to a treating physician’s opinion . . . if that

        opinion is (1) well-supported by medically acceptable clinical and laboratory diagnostic

        techniques and (2) not inconsistent with the other substantial evidence in the record.”

        Arakas v. Comm’r, Soc. Sec. Admin., 983 F.3d 83, 106 (4th Cir. 2020) (internal quotation

        marks omitted). However, “the ALJ holds the discretion to give less weight to the

        testimony of a treating physician in the face of persuasive contrary evidence.” Mastro v.

        Apfel, 270 F.3d 171, 178 (4th Cir. 2001).

               When the ALJ does not give controlling weight to a treating source’s opinion, he

        must consider a nonexclusive list of factors to determine the weight to be given all medical

        opinions in the record: (1) examining relationship; (2) treatment relationship; (3)

        supportability of the physician’s opinion; (4) consistency of the opinion with the record;

        and (5) specialization of the physician. 20 C.F.R. § 404.1527(c)(2)-(6) (2022); Arakas,

        983 F.3d at 106. The ALJ is not required to discuss each factor in his decision. See

        Dowling v. Comm’r of Soc. Sec. Admin., 986 F.3d 377, 385 (4th Cir. 2021). However, “it

        must nonetheless be apparent from the ALJ’s decision that he meaningfully considered

        each of the factors before deciding how much weight to give the opinion,” id. (emphasis

        omitted), and he “must include a narrative discussion describing how the evidence supports

        his explanation of the varying degrees of weight he gave to differing opinions concerning

        the claimant’s conditions and limitations,” Woods v. Berryhill, 888 F.3d 686, 695 (4th Cir.

                                                      3
USCA4 Appeal: 20-2337      Doc: 54         Filed: 08/12/2022     Pg: 4 of 4



        2018) (cleaned up); see also 20 C.F.R. § 404-1527(c)(2) (“We will always give good

        reasons in our . . . decision for the weight we give your treating source’s medical

        opinion.”).

               We have reviewed the record and perceive no reversible error. The ALJ applied the

        correct legal standards in evaluating Pace’s claims for benefits, and the ALJ’s factual

        findings are supported by substantial evidence. Accordingly, we affirm the district court’s

        judgment upholding the denial of benefits. Pace v. Comm’r Soc. Sec. Admin., No. 6:19-

        cv-01186-DCN (D.S.C. Oct. 16, 2020). We dispense with oral argument because the facts

        and legal contentions are adequately presented in the materials before this court and

        argument would not aid the decisional process.

                                                                                      AFFIRMED




                                                    4